DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0235675; hereinafter Yu) and further in view of Do et al (US 2012/0261738; hereinafter Do).
Regarding claim 1, Fig 1 of Yu discloses a semiconductor device comprising:
a memory macro (10; Fig 1; ¶ [0013]), wherein the memory macro includes:
a first well pick-up (WPU) area (118; Fig 1; ¶ [0016]) oriented lengthwise generally along a first direction (Horizontal direction; Fig 1);
memory bit areas (11/16; Fig 1; ¶ [0014]) adjacent to the first WPU area.
However Yu does not expressly disclose wherein in the first WPU areas, the memory macro includes:
n-type wells and p-type wells arranged alternately along the first direction with well boundaries between the adjacent n-type and p-type wells;
gate structures over the n-type and p-type wells and oriented lengthwise generally along the first direction;
a first dielectric layer disposed at each of the well boundaries, wherein from a top view, the first dielectric layer extends generally along a second direction perpendicular to the first direction and separates all the gate structures in the first WPU area;
first contact features disposed over and in electrical contact with one of the p-type wells, wherein the first contact features are disposed between the gate structures from a top view; and
second contact features disposed over and in electrical contact with one of the n-type wells, wherein the second contact features are disposed between the gate structures from a top view.

    PNG
    media_image1.png
    324
    785
    media_image1.png
    Greyscale

Fig 5_edited
In the same field of endeavor, Figs 5 and 6 and Fig 5_edited above of Do discloses a n-type wells (N Well; Figs 5_edited; ¶ [0025]) and p-type wells (P Well; Figs 5_edited; ¶ [0025]) alternately along a first direction (Horizontal direction; Figs 5-6) with a well boundary (575; Figs 5-6; ¶ [0024]) between each of the n-type wells (N Well; Figs 5_edited; ¶ [0025]) and the adjacent p-type wells (P Well; Figs 5_edited; ¶ [0025]);
gate structures (540; Figs 5-6; ¶ [0025]) over the n-type and p-type wells and oriented lengthwise generally along the first direction; and
a first dielectric layer (¶ [0022]) disposed at each of the well boundaries, wherein from a top view, the first dielectric layer extends generally along a second direction perpendicular to the first direction and separates all the gate structures in the first WPU area; (¶ [0022])
first contact features (515/525; Fig 5; ¶ [0023]) disposed over and in electrical contact with one of the p-type wells (P Well; Figs 5_edited; ¶ [0025]), wherein the first contact features are disposed between the gate structures from a top view; and
second contact features (565; Fig 5; ¶ [0023]) disposed over and in electrical contact with one of the n-type wells (N Well; Figs 5_edited; ¶ [0025]), wherein the second contact features (565; Fig 5; ¶ [0023]) are disposed between the gate structures from a top view (Figs 5-6).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form the structure of the well-pick areas as claimed and taught by Do for the purpose of forming improved N-well or P-well strap structures with lower space requirements. (¶ [0013]).

Regarding claim 2, Fig 1 of Yu in view of Do (Do in particular) discloses from a cross-sectional view, the first dielectric layer (¶ [0022]) extends vertically and partially into the n-type (N Well; Figs 5_edited; ¶ [0025] of Do) and p-type wells (P Well; Figs 5_edited; ¶ [0025] of Do).

Regarding claim 5, Fig 1 of Yu in view of Do discloses the first WPU area (118; Fig 1; ¶ [0016]) is disposed along a first edge (Fig 1) of the memory macro and the memory macro further includes a second WPU area (168; Fig 1; ¶ [0013]) disposed along a second edge of the memory macro, wherein the memory bit areas are arranged between the first and second WPU areas.

Regarding claim 15, Fig 1 of Yu discloses a semiconductor device comprising:
a memory macro (10; Fig 1; ¶ [0013]), wherein the memory macro includes:
a first well pick-up (WPU) area (118; Fig 1; ¶ [0016]) oriented lengthwise generally along a first direction (Horizontal direction; Fig 1);
memory bit areas (11/16; Fig 1; ¶ [0014]) adjacent to the first WPU area.
However Yu does not expressly disclose wherein in the first WPU areas, the memory macro includes:
n-type wells and p-type wells arranged alternately along the first direction with well boundaries between the adjacent n-type and p-type wells;
an isolation structure over the n-type and p-type wells;
fin active regions extending along the n-type and the p-type wells and protruding above the isolation structure, wherein the fin active regions are oriented lengthwise generally along the first direction; and
a first dielectric layer disposed at each of the well boundaries, wherein from a top view, the first dielectric layer extends generally along a second direction perpendicular to the first direction and separates all the gate structures in the first WPU area.

    PNG
    media_image1.png
    324
    785
    media_image1.png
    Greyscale

Fig 5_edited
In the same field of endeavor, Figs 5 and 6 and Fig 5_edited above of Do discloses a n-type wells (N Well; Figs 5_edited; ¶ [0025]) and p-type wells (P Well; Figs 5_edited; ¶ [0025]) alternately along a first direction (Horizontal direction; Figs 5-6) with a well boundary (575; Figs 5-6; ¶ [0024]) between each of the n-type wells (N Well; Figs 5_edited; ¶ [0025]) and the adjacent p-type wells (P Well; Figs 5_edited; ¶ [0025]);
active regions (510/520/560/562; Figs 5-6; ¶ [0025]) over the n-type and p-type wells and oriented lengthwise generally along a second direction (Vertical direction; Figs 5-6) perpendicular to the first direction (Horizontal direction; Figs 5-6);
an isolation structure (550; Figs 5-6; ¶ [0023]) over the n-type and p-type wells and laterally between (Fig 6) the active regions (510/520/560/562; Figs 5-6; ¶ [0025]);
gate structures (540; Figs 5-6; ¶ [0025]) over the isolation structure (550; Figs 5-6; ¶ [0023]) and the active regions (510/520/560/562; Figs 5-6; ¶ [0025]) and oriented lengthwise generally along the first direction; and
a first dielectric layer (¶ [0022]) disposed at each of the well boundaries, wherein from a cross-sectional view, the first dielectric layer extends vertically through the gate structures and the isolation structure and into the n-type and the p-type wells and from a top view, the first dielectric layer extends generally along the second direction and through all the gate structures in the first and second WPU areas (¶ [0022]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form the structure of the well-pick areas as claimed and taught by Do for the purpose of forming improved N-well or P-well strap structures with lower space requirements. (¶ [0013]).

Regarding claim 19, Yu in view of Figs 5-6 of Do (Do in particular) discloses the first contact features (515/525; Fig 5; ¶ [0023]) disposed and in electrical contact with the p-type wells (P Well; Figs 5_edited; ¶ [0025]); and
second contact features (565; Fig 5; ¶ [0023]) disposed over and in electrical contact with the n-type wells (N Well; Figs 5_edited; ¶ [0025]), wherein the first contact features (515/525; Fig 5; ¶ [0023]) and the second contact features (565; Fig 5; ¶ [0023]) are disposed between the gate structures from a top view, wherein the first contact features are offset from the second contact features along the first direction (Horizontal direction; Figs 5-6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11043595. Although the claims at issue are not identical, they are not patentably distinct from each other .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895